IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30328
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ROGER VEZIA,

                                         Defendant-Appellant.

                - - - - - - - - - - - - - - - - -

                         ________________

                           No. 00-30792
                         ________________

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

FREDDIE FRANCIS, JR.,

                                         Defendant-Appellant.


                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 99-CR-20028-8
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-30328
                           No. 00-30792
                                -2-

     Counsel appointed to represent Roger Vezia has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Vezia has filed a response

arguing that his sentence should be vacated in view of Apprendi

v. New Jersey, 120 S. Ct. 2348 (2000).    Because Vezia’s 126-month

sentence did not exceed the 20-year statutory maximum penalty for

possession with intent to distribute an unspecified amount of

cocaine base under 21 U.S.C. § 841(b)(1)(C), Apprendi does not

require that Vezia’s sentence be vacated.    See United States v.

Keith, 230 F.3d 784, 787 (5th Cir. 2000), cert. denied, 121 S.

Ct. 1163 (2001).   Our independent review of the brief and the

record discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.   See 5TH CIR. R. 42.2. The order consolidating

Vezia’s appeal with United States v. Francis, No. 00-30792 and

United States v. Milburne, No. 00-30372 is RESCINDED.